              Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 INTERACTIVE GRAPHIC SOLUTIONS
 LLC,
                                                              Case No. 6:21-cv-462
                 Plaintiff,
 v.
                                                                   Patent Case
 MICROSOFT CORPORATION,
                                                              Jury Trial Demanded
                           Defendant.


                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Interactive Graphic Solutions LLC files this Original Complaint for patent

infringement against Microsoft Corporation alleging as follows:

                                      NATURE OF THE SUIT

         1.       This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code. More specifically, this cause of action asserts

infringement of United States Patent Nos. 7,916,147 (“the ’147 Patent”), 8,081,192 (“the ’192

Patent”), 8,203,568 (“the ’568 Patent”), 8,466,922 (“the ’922 Patent”), 9,113,146 (“the ’146

Patent”), 9,117,285 (“the ’285 Patent”), 9,424,621 (“the ’621 Patent”), and 9,852,490 (“the ’490

Patent”) (collectively, the “Patents-in-Suit”).

                                           THE PARTIES

         2.       Plaintiff Interactive Graphic Solutions LLC (“Plaintiff” or “IGS”) is a Texas

corporation with its principal place of business at 11 Tattersall, Laguna Niguel, California 92677.

         3.       Defendant Microsoft Corporation (“Microsoft”) is a Washington corporation

with a principal place of business located at 10900 Stonelake Boulevard, Suite 225, Austin, Texas

78759.




ORIGINAL COMPLAINT                                                                        Page 1 of 28
            Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 2 of 28




                                 JURISDICTION AND VENUE

       4.       This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35

U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

       5.       Microsoft is subject to personal jurisdiction in this Court. In particular, this Court

has personal jurisdiction over Microsoft because Microsoft has engaged in continuous, systematic,

and substantial activities within this State, including substantial marketing and sales of products

within this State and this District. Furthermore, upon information and belief, this Court has

personal jurisdiction over Microsoft because Microsoft has committed acts giving rise to IGS’s

claims for patent infringement within and directed to this District.

       6.       Upon information and belief, Microsoft has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

the language of 28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C.

§ 1400(b).

       7.       Microsoft maintains permanent physical presences within the Western District of

Texas, conducting business from at least its locations at (1) 10900 Stonelake Boulevard, Suite 225,

Austin, Texas 78759 (Corporate Sales Office); (2) Concord Park II, 401 East Sonterra Boulevard,

Suite 300, San Antonio, Texas 78258 (Corporate Sales Office); (3) 7400 San Pedro Avenue, San

Antonio, Texas 78216 (Retail Store); and (4) 5150 Rogers Road, San Antonio, Texas and others

in the San Antonio area (Data Center).

       8.       Upon information and belief, Microsoft has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the


ORIGINAL COMPLAINT                                                                        Page 2 of 28
             Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 3 of 28




infringements alleged herein; (ii) purposefully and voluntarily placing one or more infringing

products into the stream of commerce with the expectation that they will be purchased by

consumers in this forum; or (iii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Texas and in this judicial district.

        9.       Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §1391 and

28 U.S.C. § 1400(b).

                                          BACKGROUND

        10.      T5 Labs Ltd. (“T5 Labs”), the owner of the Patents-in-Suit, is the developer of

software and other technologies related to interactive graphic processing.

        11.      The origin of T5 Labs began when one day Mr. Graham Clemie, the founder of T5

Labs and a named inventor on the Patents-in-Suit, attempted to download a video game only to

discover that his computer was not powerful enough to run the video game.

        12.      Mr. Clemie’s background is in telecommunications and cable TV, having

previously worked at companies such as Ericsson and NEC. As a potential solution to his problem,

Mr. Clemie began looking into whether remote computer processing power could be utilized to

run a video game, as opposed to relying solely on the processing power of, for example, a user’s

home computer.

        13.      In other words, Mr. Clemie began researching whether the processing power of

centralized servers (e.g., what is now called the “cloud”) could be utilized to expand the availability

of video games and other software to remote users with limited computing power.




ORIGINAL COMPLAINT                                                                         Page 3 of 28
          Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 4 of 28




       14.     T5 Labs was originally funded by Mr. Clemie and later by grants that T5 Labs

received from the Department of Trade and Industry in the United Kingdom as part of competitive

awards that were granted to high-tech companies with strong and promising concepts.

       15.     T5 Labs became an official partner of IBM and worked together to bid on major

projects in the United States, Japan, France, and other locations around the world.

       16.     As T5 Labs grew, it sought to raise additional capital from private individuals and

venture capital firms, including Benchmark Capital (a/k/a Balderton Capital) (“Balderton”).

       17.     On April 7, 2005, Mr. Clemie had a meeting at the London offices of Balderton

with one of the firm’s partners, George Coelho. The purpose of the meeting was to explore raising

funding for T5 Labs.

       18.     During the meeting, Mr. Coelho indicated that he did not fully understand T5 Labs’

technology, but that he thought someone at Balderton’s offices that day may be able to assist in

helping Mr. Coelho understand the technical aspects of T5 Labs’ pitch. Mr. Coelho then asked

Mr. Clemie to meet with Mr. Neal Margulis.

       19.     Mr. Clemie proceeded to explain to Mr. Margulis in detail the nature of T5 Labs’

technology, inventions, etc. Mr. Clemie also informed Mr. Coelho and Mr. Margulis that T5 Labs

had patents pending on its technology.

       20.     The two exchanged contact information and, on July 12, 2005, Mr. Clemie e-mailed

Mr. Margulis to inquire whether Mr. Margulis would be interested in joining T5 Labs.

       21.     Mr. Margulis responded on August 9, 2005, indicating that he had too much on his

plate. Mr. Clemie later learned that Mr. Margulis was in the process of forming Calista

Technologies, Inc. (“Calista”) which became a competitor to T5 Labs and ultimately formed the

basis for the Accused Instrumentalities (defined herein) at issue in this case.




ORIGINAL COMPLAINT                                                                     Page 4 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 5 of 28




       22.       Mr. Clemie would later learn that on November 1, 2005, Mr. Margulis filed U.S.

Patent Application No. 11/264,269, titled “Multi-User Terminal Services Accelerator” (“the ʼ269

Application”).

       23.       The ʼ269 Application, and Mr. Margulis’, Calista’s, and ultimately Microsoft’s

subsequent patent filings, relate to the key technical concepts that Mr. Clemie presented to Mr.

Coelho and Mr. Margulis on April 7, 2005 and that are claimed in one or more the Patents-in-Suit.

       24.       On February 22, 2006, Mr. Margulis formed Calista.

       25.       On February 27, 2006, the ʼ269 Application was assigned to Calista.

       26.       In January 2008, Calista was acquired by Microsoft for a reputed $125 million. As

part of the acquisition, Mr. Margulis, who was intimately familiar with T5 Labs’ technology and

inventions, became a high level employee of Microsoft.

       27.       On March 6, 2009, the ʼ269 Application was assigned to Microsoft as a result of

Calista’s acquisition by, and merger with, Microsoft.

       28.       In February 2011, Microsoft announced a new technology called RemoteFX that

formed part of an update to Windows Server 2008. This new technology was based on the

technology it acquired from Calista, including the technology disclosed in the ʼ269 Application.

       29.       On March 1, 2011, the ʼ269 Application issued to Microsoft as U.S. Patent No.

7,899,864 (the ’864 Patent”). The technology disclosed in the ʼ864 Patent relates to the key

technical concepts that Mr. Clemie presented to Mr. Coelho and Mr. Margulis on April 7, 2005

and that are claimed in the Patents-in-Suit.

       30.       The ʼ147 Patent, which is asserted in this case, stems from PCT Application No.

PCT/GB03/00933 filed on March 3, 2003, which subsequently published as WO03/075116 (“the




ORIGINAL COMPLAINT                                                                     Page 5 of 28
            Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 6 of 28




ʼ116 Publication”) on September 12, 2003 (i.e., more than a year before Mr. Clemie’s meeting

with Mr. Margulis).

          31.   The U.S. Patent Application that ultimately issued as the ʼ147 Patent (i.e., U.S.

Application No. 10/506,151) published as US Publication No. 2005/0104889 (“the ʼ889

Publication”) on May 19, 2005 (i.e., months before Mr. Margulis filed the application for the ʼ269

Application).

          32.   During prosecution of the ʼ269 Application, Microsoft was, or should have been

aware, of T5 Labs’ ʼ116 Publication and ʼ889 Publication.         Despite being aware of these

publications, Microsoft did not disclose them to the United States Patent and Trademark Office

(“PTO”) during prosecution of the ʼ269 Application.

          33.   In addition, on December 4, 2009, Microsoft filed U.S. Patent Application No.

12/631,662 (“the ʼ662 Application”), which listed Mr. Margulis as a named inventor, among

others.

          34.   The ʼ662 Application, which subsequently published on May 5, 2011 as U.S.

Publication No. 2011/0102443, also relates to the key technical concepts that Mr. Clemie presented

to Mr. Margulis on April 7, 2005 and that are claimed in one or more of the Patents-in-Suit.

          35.   During prosecution of the ʼ662 Application, Microsoft did not disclose the ʼ116

Publication, the ʼ889 Publication, or any of the Patents-in-Suit before Microsoft abandoned the

ʼ662 Application on June 12, 2017.

                                   THE PATENTS-IN-SUIT

          36.   As part of their efforts at T5 Labs, Mr. Clemie, and his co-inventor, Mr. Dedrick

Duckett, invented the technologies and solutions claimed in the Patents-in-Suit.




ORIGINAL COMPLAINT                                                                     Page 6 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 7 of 28




       The ʼ147 Patent

       37.      The ’147 Patent, entitled “Centralised Interactive Graphical Application Server,”

duly and legally issued on March 29, 2011 from U.S. Patent Application No. 10/506,151, filed on

March 3, 2003, naming Graham Clemie and Dedrick Duckett as the inventors. A true and correct

copy of the ’147 Patent is attached hereto as Exhibit 1 and is incorporated by reference.

       38.      The ’147 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       39.      An assignment of the ’147 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 025821/0042.

       40.      IGS is the exclusive licensee of the ʼ147 Patent with all substantial rights to the

ʼ147 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       41.      IGS has standing to sue for infringement of the ’147 Patent.

       The ʼ192 Patent

       42.      The ’192 Patent, entitled “Centralised Interactive Graphical Application Server,”

duly and legally issued on December 20, 2011 from U.S. Patent Application No. 13/132,401, filed

on February 22, 2011, naming Graham Clemie and Dedrick Duckett as the inventors. A true and

correct copy of the ’192 Patent is attached hereto as Exhibit 2 and is incorporated by reference.

       43.      The ’192 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       44.      An assignment of the ’192 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at 027260/0585.

       45.      IGS is the exclusive licensee of the ʼ192 Patent with all substantial rights to the

ʼ192 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       46.      IGS has standing to sue for infringement of the ’192 Patent.


ORIGINAL COMPLAINT                                                                      Page 7 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 8 of 28




       The ʼ568 Patent

       47.      The ’568 Patent, entitled “Sharing a graphical processing unit between a plurality

of programs” duly and legally issued on June 19, 2012 from U.S. Patent Application No.

13/298,266, filed on November 16, 2011, naming Graham Clemie and Dedrick Duckett as the

inventors. A true and correct copy of the ’568 Patent is attached hereto as Exhibit 3 and is

incorporated by reference.

       48.      The ’568 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       49.      An assignment of the ’568 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 027280/0109.

       50.      IGS is the exclusive licensee of the ʼ568 Patent with all substantial rights to the

ʼ568 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       51.      IGS has standing to sue for infringement of the ’568 Patent.

       The ʼ922 Patent

       52.      The ’922 Patent, entitled “Centalised interactive graphical application server” duly

and legally issued on June 18, 2013 from U.S. Patent Application No. 13/369,280, filed on

February 8, 2012, naming Graham Clemie and Dedrick Duckett as the inventors. A true and

correct copy of the ’922 Patent is attached hereto as Exhibit 4 and is incorporated by reference.

       53.      The ’922 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       54.      An assignment of the ’922 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 027754/0530.




ORIGINAL COMPLAINT                                                                       Page 8 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 9 of 28




       55.      IGS is the exclusive licensee of the ʼ922 Patent with all substantial rights to the

ʼ922 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       56.      IGS has standing to sue for infringement of the ’922 Patent.

       The ʼ146 Patent

       57.      The ’146 Patent, entitled “Centralised Interactive Graphical Application Server”

duly and legally issued on August 18, 2015 from U.S. Patent Application No. 13/887,522, filed on

May 6, 2013, naming Graham Clemie and Dedrick Duckett as the inventors. A true and correct

copy of the ’146 Patent is attached hereto as Exhibit 5 and is incorporated by reference.

       58.      The ’146 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       59.      An assignment of the ’146 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 030972/0690.

       60.      IGS is the exclusive licensee of the ʼ146 Patent with all substantial rights to the

ʼ146 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       61.      IGS has standing to sue for infringement of the ’146 Patent.

       The ʼ285 Patent

       62.      The ’285 Patent, entitled “Centralised Interactive Graphical Application Server”

duly and legally issued on August 25, 2015 from U.S. Patent Application No. 14/138,055, filed on

December 21, 2013, naming Graham Clemie and Dedrick Duckett as the inventors. A true and

correct copy of the ’285 Patent is attached hereto as Exhibit 6 and is incorporated by reference.

       63.      The ’285 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.




ORIGINAL COMPLAINT                                                                      Page 9 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 10 of 28




       64.      An assignment of the ’286 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 056074/0549.

       65.      IGS is the exclusive licensee of the ʼ286 Patent with all substantial rights to the

ʼ286 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       66.      IGS has standing to sue for infringement of the ’286 Patent.

       The ʼ621 Patent

       67.      The ’621 Patent, entitled “Centralised Interactive Graphical Application Server”

duly and legally issued on August 23, 2016 from U.S. Patent Application No. 13/887,538, filed on

May 6, 2013, naming Graham Clemie and Dedrick Duckett as the inventors. A true and correct

copy of the ’621 Patent is attached hereto as Exhibit 7 and is incorporated by reference.

       68.      The ’621 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       69.      An assignment of the ’621 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 030972/0690.

       70.      IGS is the exclusive licensee of the ʼ621 Patent with all substantial rights to the

ʼ621 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       71.      IGS has standing to sue for infringement of the ’621 Patent.

       The ʼ490 Patent

       72.      The ’490 Patent, entitled “Centralised Interactive Graphical Application Server”

duly and legally issued on December 16, 2017 from U.S. Patent Application No. 15/212,349, filed

on July 18, 2016 naming Graham Clemie and Dedrick Duckett as the inventors. A true and correct

copy of the ’490 Patent is attached hereto as Exhibit 8 and is incorporated by reference.




ORIGINAL COMPLAINT                                                                     Page 10 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 11 of 28




       73.      The ’490 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       74.      An assignment of the ’490 Patent from inventors Clemie and Duckett to T5 Labs is

recorded at the PTO at Reel/Frame 039264/0388.

       75.      IGS is the exclusive licensee of the ʼ490 Patent with all substantial rights to the

ʼ490 Patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

       76.      IGS has standing to sue for infringement of the ’490 Patent.

       77.      On information and belief, with respect to each Patent-in-Suit, IGS has complied

with the requirements of 35 U.S.C. § 287.

       78.      Microsoft has not obtained a license to any of the Patents-in-Suit.

       79.      Microsoft does not have IGS’s permission to practice the Patents-in-Suit or to

make, use, sell, offer to sell, or import products that are covered by one or more claims of any of

the Patents-in-Suit.

       80.      Microsoft needs to obtain a license to the Patents-in-Suit and cease its ongoing

infringement of IGS’s patent rights.

                                  GENERAL ALLEGATIONS

       81.      Microsoft makes, uses, sells, offers to sell, and/or imports into the United States

products, and/or engages in practices, as claimed in each of the Patents-in-Suit.

       82.      Microsoft makes, uses, sells, offers to sell, and/or imports into the United States

products and/or systems that infringe at least one claim of one or more of the Patents-in-Suit,

including but not limited to its Operating Systems with RemoteFX (e.g., Windows Server,

Windows 7, Windows 8, Windows 10, etc.) in conjunction with the features and capabilities




ORIGINAL COMPLAINT                                                                     Page 11 of 28
           Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 12 of 28




disclosed in the claim charts attached hereto as Exhibits 9 – 16 (hereinafter, collectively, the

“Accused Instrumentalities”).

       83.     Microsoft has infringed and continues to infringe (literally and/or under the doctrine

of equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives, or

intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States the

Accused Instrumentalities. For example, on information and belief, Microsoft has and continues

to directly infringe one or more claims of each of the Patents-in-Suit via its use of the Accused

Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s virtual

desktop infrastructure (VDI) and virtual apps services.

       84.     Microsoft’s customers and end users of the Accused Instrumentalities have directly

infringed and continue to directly infringe the Patents-in-Suit by using the Accused

Instrumentalities. Through its product manuals, sales and marketing activities, support, etc.,

Microsoft solicits, instructs, encourages, and aids and abets its customers to purchase and use the

Accused Instrumentalities in infringing ways. See, e.g., Exhibits 9 – 16 and materials cited

therein.

       85.     On information and belief, Microsoft has had, or should have had, knowledge of

the Patents-in-Suit since their respective issue dates.

       86.     In the alternative, Microsoft has had, or should have had, knowledge of the ʼ147

Patent since at least March 18, 2014, when it was cited during Microsoft’s prosecution of its U.S.

Application No. 12/022,297.




ORIGINAL COMPLAINT                                                                       Page 12 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 13 of 28




       87.     In the alternative, Microsoft has had, or should have had, knowledge of the ʼ568

Patent since at least January 7, 2016, when it was disclosed by Microsoft to the PTO on an

Information Disclosure Statement during prosecution of U.S. Patent No. 9,569,812.

       88.     In the alternative, Microsoft has had, or should have had, knowledge of the ʼ568

Patent since at least April 7, 2016, when it was disclosed by Microsoft to the PTO on an

Information Disclosure Statement during prosecution of U.S. Patent No. 9,756,375.

       89.     In the alternative, Microsoft has had, or should have had, knowledge of the ʼ568

Patent since at least April 6, 2016, when it was disclosed by Microsoft to the PTO on an

Information Disclosure Statement during prosecution of U.S. Patent No. 10,237,566.

       90.     Microsoft’s ongoing actions are with specific intent to cause infringement of one

or more claims of each of the Patents-in-Suit.

       91.     At a minimum, Microsoft exercised willful blindness to the existence of the Patents-

in-Suit and took deliberately wrongful steps to ignore infringement of the Patents-in-Suit when

usurping the technology claimed in the Patents-in-Suit.

       92.     Further discovery may reveal earlier knowledge and/or additional evidence of

knowledge of one or more of the Patents-in-Suit, which would provide additional evidence of

Microsoft’s specific intent and/or willful blindness with respect to infringement.

       93.     IGS has been and continues to be damaged as a result of Microsoft’s infringing

conduct. Microsoft is therefore liable to IGS in an amount that adequately compensates IGS for

Microsoft’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       94.     Microsoft markets and sells other products and services that are not covered by the

claims of the Patents-in-Suit but that are sold with or in conjunction with the Accused




ORIGINAL COMPLAINT                                                                     Page 13 of 28
            Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 14 of 28




Instrumentalities. Accordingly, IGS is entitled to collect damages from Microsoft for convoyed

sales of certain non-patented items and services.

           95.    Microsoft failed to obtain permission from IGS to make, use, sell, offer to sell, or

import products, or engage in practices, that use the inventions claimed in the Patents-in-Suit

including, but not limited to, the Accused Instrumentalities, including the infringing practices

engaged in by Microsoft and other users of the Accused Instrumentalities.

           96.    Attached hereto are Exhibits 9 – 16, and incorporated herein by reference, are

representative claim charts detailing how the Accused Instrumentalities, including Microsoft

practices with respect to the Accused Instrumentalities, have, and continue to, infringe the Patents-

in-Suit.

           97.    For each count of infringement listed below, IGS incorporates and re-states the

allegations contained in the preceding paragraphs above, including these General Allegations, as

if fully set forth in each count of infringement.

                      COUNT I – INFRINGEMENT OF THE ’147 PATENT

           98.    IGS incorporates herein the allegations made in paragraphs 1 through 97.

           99.    Microsoft has and continues to directly infringe one or more claims of the ’147

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

           100.   For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ147 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.




ORIGINAL COMPLAINT                                                                        Page 14 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 15 of 28




        101.    An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’147 Patent via the Accused Instrumentalities is attached as Exhibit 9 and incorporated herein

by reference.

        102.    Additionally, Microsoft is indirectly infringing the ’147 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’147 Patent.

        103.    Microsoft has had, or should have had, knowledge of the ’147 Patent since it issued

on March 29, 2011. In the alternative, Microsoft has had, or should have had, knowledge of the

ʼ147 patent since March 18, 2014, when it was cited during Microsoft’s prosecution of its U.S.

Application No. 12/022,297. In the alternative, Microsoft has had knowledge of the ʼ147 patent

since at least service of this lawsuit.

        104.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’147 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ147 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 9 and materials cited therein.

        105.    As a result of Microsoft’s infringement of the ’147 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.




ORIGINAL COMPLAINT                                                                     Page 15 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 16 of 28




                    COUNT II – INFRINGEMENT OF THE ’192 PATENT

        106.    IGS incorporates herein the allegations made in paragraphs 1 through 97.

        107.    Microsoft has and continues to directly infringe one or more claims of the ’192

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

        108.    For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ192 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.

        109.    An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’192 Patent via the Accused Instrumentalities is attached as Exhibit 10 and incorporated herein

by reference.

        110.    Additionally, Microsoft is indirectly infringing the ’192 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’192 Patent.

        111.    Microsoft has had, or should have had, knowledge of the ’192 Patent since it issued

on December 20, 2011. In the alternative, Microsoft has had knowledge of the ʼ192 patent since

at least service of this lawsuit.

        112.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’192 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ192 Patent via


ORIGINAL COMPLAINT                                                                       Page 16 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 17 of 28




at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 10 and materials cited therein.

       113.     As a result of Microsoft’s infringement of the ’192 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT III – INFRINGEMENT OF THE ’568 PATENT

       114.     IGS incorporates herein the allegations made in paragraphs 1 through 97.

       115.     Microsoft has and continues to directly infringe one or more claims of the ’568

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

       116.     For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ568 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.

       117.     An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’568 Patent via the Accused Instrumentalities is attached as Exhibit 11 and incorporated herein

by reference.

       118.     Additionally, Microsoft is indirectly infringing the ’568 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’568 Patent.


ORIGINAL COMPLAINT                                                                       Page 17 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 18 of 28




        119.    Microsoft has had, or should have had, knowledge of the ’568 Patent since it issued

on June 19, 2012.

        120.    In the alternative, Microsoft has had, or should have had, knowledge of the ʼ568

Patent since at least January 7, 2016, April 6, 2016, and/or April 7, 2016 when it was disclosed by

Microsoft to the PTO on an Information Disclosure Statement during prosecution of U.S. Patent

Nos. 9,569,812, 10,237,566, and 9,756,375 respectively.

        121.    In the alternative, Microsoft has had knowledge of the ʼ568 patent since at least

service of this lawsuit.

        122.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’568 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ568 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 11 and materials cited therein.

        123.    As a result of Microsoft’s infringement of the ’568 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                    COUNT IV – INFRINGEMENT OF THE ’922 PATENT

        124.    IGS incorporates herein the allegations made in paragraphs 1 through 97.

        125.    Microsoft has and continues to directly infringe one or more claims of the ’922

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,




ORIGINAL COMPLAINT                                                                     Page 18 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 19 of 28




selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

        126.    For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ922 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.

        127.    An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’922 Patent via the Accused Instrumentalities is attached as Exhibit 12 and incorporated herein

by reference.

        128.    Additionally, Microsoft is indirectly infringing the ’922 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’922 Patent.

        129.    Microsoft has had, or should have had, knowledge of the ’922 Patent since it issued

on June 18, 2013. In the alternative, Microsoft has had knowledge of the ʼ922 patent since at least

service of this lawsuit.

        130.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’922 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ922 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;




ORIGINAL COMPLAINT                                                                       Page 19 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 20 of 28




https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 12 and materials cited therein.

       131.     As a result of Microsoft’s infringement of the ’922 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT V – INFRINGEMENT OF THE ’146 PATENT

       132.     IGS incorporates herein the allegations made in paragraphs 1 through 97.

       133.     Microsoft has and continues to directly infringe one or more claims of the ’146

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

       134.     For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ146 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.

       135.     An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’146 Patent via the Accused Instrumentalities is attached as Exhibit 13 and incorporated herein

by reference.

       136.     Additionally, Microsoft is indirectly infringing the ’146 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’146 Patent.




ORIGINAL COMPLAINT                                                                       Page 20 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 21 of 28




        137.    Microsoft has had, or should have had, knowledge of the ’146 Patent since it issued

on August 18, 2015. In the alternative, Microsoft has had knowledge of the ʼ146 patent since at

least service of this lawsuit.

        138.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’146 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ146 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 13 and materials cited therein.

        139.    As a result of Microsoft’s infringement of the ’146 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT VI – INFRINGEMENT OF THE ’285 PATENT

        140.    IGS incorporates herein the allegations made in paragraphs 1 through 97.

        141.    Microsoft has and continues to directly infringe one or more claims of the ’285

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

        142.    For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ285 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.


ORIGINAL COMPLAINT                                                                       Page 21 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 22 of 28




        143.    An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’285 Patent via the Accused Instrumentalities is attached as Exhibit 14 and incorporated herein

by reference.

        144.    Additionally, Microsoft is indirectly infringing the ’285 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’285 Patent.

        145.    Microsoft has had, or should have had, knowledge of the ’285 Patent since it issued

on August 25, 2015. In the alternative, Microsoft has had knowledge of the ʼ285 patent since at

least service of this lawsuit.

        146.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’285 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ285 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 14 and materials cited therein.

        147.    As a result of Microsoft’s infringement of the ’285 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT VII – INFRINGEMENT OF THE ’621 PATENT

        148.    IGS incorporates herein the allegations made in paragraphs 1 through 97.




ORIGINAL COMPLAINT                                                                     Page 22 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 23 of 28




        149.    Microsoft has and continues to directly infringe one or more claims of the ’621

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

        150.    For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ621 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.

        151.    An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’621 Patent via the Accused Instrumentalities is attached as Exhibit 15 and incorporated herein

by reference.

        152.    Additionally, Microsoft is indirectly infringing the ’621 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’621 Patent.

        153.    Microsoft has had, or should have had, knowledge of the ’621 Patent since it issued

on August 23, 2016. In the alternative, Microsoft has had knowledge of the ʼ621 patent since at

least service of this lawsuit.

        154.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’621 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ621 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-




ORIGINAL COMPLAINT                                                                       Page 23 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 24 of 28




us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 15 and materials cited therein.

       155.     As a result of Microsoft’s infringement of the ’621 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                  COUNT VIII – INFRINGEMENT OF THE ’490 PATENT

       156.     IGS incorporates herein the allegations made in paragraphs 1 through 97.

       157.     Microsoft has and continues to directly infringe one or more claims of the ’490

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including, but

not limited to, the Accused Instrumentalities.

       158.     For example, on information and belief, Microsoft has and continues to directly

infringe one or more claims of the ʼ490 Patent, including, for example, claim 1, via its use of the

Accused Instrumentalities in conjunction with its Azure cloud services platform, including Azure’s

virtual desktop infrastructure (VDI) and virtual apps services.

       159.     An exemplary claim chart demonstrating Microsoft’s and others’ infringement of

the ’490 Patent via the Accused Instrumentalities is attached as Exhibit 16 and incorporated herein

by reference.

       160.     Additionally, Microsoft is indirectly infringing the ’490 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Accused Instrumentalities and/or

by instructing others how to use the Accused Instrumentalities in a way that directly infringes at

least claim 1 of the ’490 Patent.




ORIGINAL COMPLAINT                                                                       Page 24 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 25 of 28




        161.    Microsoft has had, or should have had, knowledge of the ’490 Patent since it issued

on December 26, 2017. In the alternative, Microsoft has had knowledge of the ʼ490 patent since

at least service of this lawsuit.

        162.    On information and belief, Microsoft’s ongoing actions represent a specific intent

to induce infringement of at least claim 1 of the ’490 Patent. For example, Microsoft offers its

customers and users of the Accused Instrumentalities extensive customer support and instruction

that instruct and encourage users of the Accused Instrumentalities to infringe the ʼ490 Patent via

at least their use of the Accused Instrumentalities. See, e.g., https://docs.microsoft.com/en-

us/virtualization/community/team-blog/2010/20100317-explaining-microsoft-remotefx;

https://docs.microsoft.com/en-us/windows-server/virtualization/hyper-v/deploy/deploy-graphics-

devices-using-remotefx-vgpu; see also Exhibit 16 and materials cited therein.

        163.    As a result of Microsoft’s infringement of the ’490 Patent, IGS has suffered and is

owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                                         WILLFULNESS

        164.    IGS incorporates herein the allegations made in paragraph 1 through 163.

        165.    Prior to the filing of the original Complaint, Microsoft knew or should have known

of the Patents-in-Suit and knew or should have known that it infringed the Patents-in-Suit.

        166.    At a minimum, Microsoft exercised willful blindness to the existence of the Patents-

in-Suit and took deliberate wrongful steps to ignore infringement of the Patents-in-Suit.

        167.    In particular, on April 7, 2005, Neil Margulis learned of the technology developed

by T5 Labs and claimed in the Patents-in-Suit when he met with Mr. Clemie, one of the named

inventors on the Patents-in-Suit, at the offices of Balderton.




ORIGINAL COMPLAINT                                                                      Page 25 of 28
            Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 26 of 28




           168.   Mr. Clemie informed Mr. Margulis about the technology developed and being

worked on by T5 Labs and that T5 Labs had patents pending on this technology.

           169.   Following this meeting, Mr. Margulis filed his own patent applications based, at

least in part, on the technology disclosed to him by Mr. Clemie at that April 7, 2005 meeting.

           170.   Mr. Margulis went on to form Calista, whose products were based, at least in part,

on the technology developed by T5 Labs, disclosed to Mr. Margulis, and claimed in the Patents-

in-Suit.

           171.   Mr. Margulis subsequently sold Calista to Microsoft, reportedly for $125 million,

and took a position with Microsoft as General Manager, Desktop Virtualization.

           172.   On information and belief, Mr. Margulis held that position from March 2008 to

February 2010.

           173.   On information and belief, via its acquisition of Calista, and its employment of Mr.

Margulis and other individuals from Calista, Microsoft knew or should have known of T5 Labs

pending patents, including the Patents-in-Suit.

           174.   On information and belief, Microsoft has had, or should have had, knowledge of

the Patents-in-Suit since their respective issue dates.

           175.   To the extent Microsoft was not aware of the ʼ147 Patent when it issued, Microsoft

has had, or should have had, knowledge of the ʼ147 Patent since at least March 18, 2014, when it

was cited during Microsoft’s prosecution of its U.S. Application No. 12/022,297.

           176.   To the extent Microsoft was not aware of the ʼ147 Patent, the ʼ192 Patent, the ʼ568

Patent, the ʼ922 Patent, the ʼ146 Patent, and/or the ʼ285 Patent at the time they issued, Microsoft

has had, or should have had, knowledge of these patents since at least January 7, 2016, April 6,

2016, and/or April 7, 2016 when Microsoft disclosed the ʼ568 Patent to the PTO on Information




ORIGINAL COMPLAINT                                                                        Page 26 of 28
         Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 27 of 28




Disclosure Statements during prosecution of U.S. Patent Nos. 9,569,812, 10,237,566, and

9,756,375 respectively.

        177.    Despite having knowledge of the Patents-in-Suit, as well as knowledge that it was

and continues to directly and/or indirectly infringe one or more claims of each Patent-in-Suit,

Microsoft has nevertheless proceeded to infringe the Patents-in-Suit, and induce others to do the

same, with full and complete knowledge of the applicability of the Patents-in-Suit to the Accused

Instrumentalities, without a license and without a god faith belief that the claims of the Patents-in-

Suit are not infringed. As noted above, this includes, but is not limited to, the willful blindness of

Microsoft including its refusal to investigate whether the Accused Instrumentalities infringe the

Patents-in-Suit.

        178.    For at least the reasons stated herein, Microsoft’s infringing activities detailed in

this Complaint and Exhibits 9 – 16 have been, and continue to be, willful, egregious, wanton, and

deliberate in disregard to T5 Labs’ and IGS’s rights, justifying enhanced damages under 35 U.S.C.

§ 284 and attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                 DEMAND FOR A JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, IGS demands a trial by jury

on all issues triable of right by a jury.

                                       PRAYER FOR RELIEF

        WHEREFORE, IGS respectfully requests that this Court enter judgment in its favor and

grant the following relief:

        a.      A judgment that Microsoft has directly and/or indirectly infringed one or more
                claims of each of the Patents-in-Suit;

        b.      A judgment and order requiring Microsoft to pay IGS past and future damages
                under 35 U.S.C. § 284, including for supplemental damages arising from any




ORIGINAL COMPLAINT                                                                       Page 27 of 28
           Case 6:21-cv-00462-ADA Document 1 Filed 05/04/21 Page 28 of 28




               continuing post-verdict infringement for the time between trial and entry of the final
               judgment with an accounting, as needed, as provided by 35 U.S.C. § 284;

      c.       A judgment and order requiring Microsoft to pay IGS reasonable ongoing royalties
               on a going-forward basis after final judgment;

      d.       A judgment and order requiring Microsoft to pay IGS pre-judgment and post-
               judgment interest on the damages award;

      e.       A judgment and order that Microsoft’s infringements of the Patents-in-Suit be
               found willful and that the Court award treble damages pursuant to 35 U.S.C. § 284;

      f.       Judgment that this case be found exception under 35 U.S.C. § 285, and award to
               IGS its attorneys’ fees and costs incurred in prosecuting this action;

      g.       A judgment and order requiring Microsoft to pay IGS’s costs; and

      h.       Such other and further relief as the Court may deem just and proper.


Dated: May 4, 2021                                    Respectfully submitted,

                                                      /s/ Timothy E. Grochocinski
                                                      TIMOTHY E. GROCHOCINSKI
                                                      ILLINOIS BAR NO. 6295055
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Avenue, Suite 29
                                                      Orland Park, Illinois 60462
                                                      P. 708.675.1974
                                                      tim@nbafirm.com

                                                      EDWARD R. NELSON III
                                                      TEXAS BAR NO. 00797142
                                                      RYAN P. GRIFFIN
                                                      TEXAS BAR NO. 24053687
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 W. 7th Street, Suite 300
                                                      Fort Worth, Texas 76107
                                                      P. 817.377.9111
                                                      ed@nbafirm.com
                                                      ryan@nbafirm.com

                                                      COUNSEL FOR PLAINTIFF
                                                      INTERACTIVE GRAPHIC SOLUTIONS LLC




ORIGINAL COMPLAINT                                                                      Page 28 of 28
